Merrick, J.
This petition cannot be maintained. The statute of 1851, c. 343, upon which it is founded, creates a lien upon the building, and the lot of land on which it stands, to secure the payment of wages due for labor performed upon it, “ by virtue of any contract with the owner thereof, or other person who has contracted with such owner for erecting, altering or repairing such building,'or for the purchase of the land for the purpose of building thereon.” The petitioners do not bring themselves within either of these provisions. They performed labor upon the building standing upon the land described in their petition; but they do not show that they contracted for the rendition of such service, with any of the parties described in the statute. The contract, by virtue of which that labor was performed, was made with Henry Hilt. It was in fact made some months before this statute was enacted, but it is unnecessary to take notice of that consideration,* because, whenever entered into, no lien upon the estate can be established under it. Hilt never was the owner of the building, nor of the land; nor did he ever contract with such owner for the purchase of the land for the purpose of erecting any building thereon. The land belonged to the city of Boston; ‘and Hunnewell, with whom Hilt contracted, had only a bond for its conveyance when he should have first complied with all the stipulations and discharged all the obligations resting on himself. The contract of the petitioners with Hilt was therefore too remote; and not having been made with any of the parties described in the statute, no lien upon the property could be created in their behalf, to secure payment of the wages they earned in its performance.

Petition dismissed.


 In the case of Donahy v. Clapp, Norfolk, November term 1853, it was decided that this statute did not apply to contracts made before it took effect.